image011.jpg [image011.jpg]






EXHIBIT 10.2
September 1, 2020


Ms. Ashley Cordova
Novocure USA LLC
20 Valley Stream Parkway, Suite 300
Malvern, Pennsylvania 19355


Dear Ashley:
The purposes of this letter (this “Agreement”) are to amend and restate the
terms and conditions of your Prior Agreement (as defined below) and to set forth
and acknowledge certain terms of your continued employment with the Novocure
Group. Your formal employment relationship will continue to be with Novocure USA
LLC, a Delaware limited liability company (the “Company”) and a wholly owned
subsidiary of NovoCure Limited, a Jersey (Channel Islands) corporation (the
“Parent”). References herein to the “Novocure Group” shall mean and refer to,
collectively, the Parent, the Company and their respective direct and indirect
subsidiaries and affiliates. Upon the date specified above (the “Effective
Date”), this Agreement will supersede and replace in its entirety the employment
letter agreement between you and the Company, dated as of November 20, 2019 (the
“Prior Agreement”).
1.Start Date. The Company shall continue to employ you, and you shall continue
to serve the Company, on the terms and conditions set forth in this Agreement.
Your employment with the Company initially commenced on May 12, 2014 (the “Start
Date”). From and after the Effective Date, you will continue to carry out your
day-to-day activities hereunder in an office of the Company located in the
Philadelphia area.
2.Duties and Responsibilities. While you are employed by the Company, you will
serve as and have the title of Chief Financial Officer of the Novocure Group,
and you will report to, and be subject to the reasonable direction and control
of, the Chief Executive Officer of the Company (the “CEO”) as well as the board
of managers (or similar governing body) of the Company and the board of
directors of Parent (the “Board”). You will have such duties and
responsibilities that are commensurate with your position and such other duties
and responsibilities as are from time to time reasonably and lawfully assigned
to you by the CEO and of a similarly-situated executive officer of a
similarly-sized public company. While you are employed by the Company, you will
devote your full business time, energy and skill to the performance of your
duties and responsibilities hereunder; provided, that nothing in this Agreement
shall prevent you from accepting appointment to or continuing to serve on any
board of directors or trustees of any non-competing business corporation,
charitable organization or other entity with the consent of the CEO or the
Board, which consent shall not be unreasonably withheld. Notwithstanding the
foregoing, you will not engage in any activities that could create an actual or
perceived business or fiduciary conflict of interest with the Novocure Group or
unreasonably interfere with the conduct of your obligations under this Agreement
or any



--------------------------------------------------------------------------------

Ms. Cordova
September 1, 2020
Page 2
Novocure Group policy or applicable law or regulation (including the laws of any
stock exchange on which the shares of Parent stock are listed).
3.Base Salary and Discretionary Annual Bonus. While you are employed by the
Company, the Company will pay you a base salary at the rate of $425,000 per year
(the “Base Salary”). Your Base Salary will be paid in accordance with the usual
payroll practices of the Company. While you are employed by the Company, your
Base Salary will be reviewed from time to time for possible adjustment by the
compensation committee of the Board.
(a)You will be eligible to receive a discretionary annual cash bonus having a
payout at the target level of performance of fifty percent (50%) of your Base
Salary (the “Target Bonus”) for each calendar year that you are employed by the
Company, payable during the first calendar quarter of the year following the
year to which the bonus relates, subject to your continued employment through
the payment date. Such bonus will be subject to your successful achievement of
performance goals set by the CEO or the Board (or committee thereof), in their
sole discretion, including, without limitation, goals based on the operating
results of the Novocure Group or your individual performance.
4.Stock Options. While you are employed by the Company, you will be eligible to
participate in the Parent’s 2015 Omnibus Incentive Plan or such other
equity-based long-term incentive compensation plan, program or arrangement
generally made available to similarly situated senior executives of the Company
from time to time (the “Plan”), as determined in the sole and absolute
discretion of the Board of Directors of the Parent (the “Parent Board”) or
authorized committee thereof.
5.Benefits and Fringes.
(a)General. Except as provided otherwise herein and except as provided in
paragraph (b) below in respect of health benefits, while you are employed by the
Company, you will be entitled to such benefits and fringes, if any, as are
generally provided from time to time by the Company to its similarly-situated
executive employees, subject to the satisfaction of any eligibility
requirements.
(b)Health Benefits. While you are employed by the Company, you and your eligible
dependents will be permitted to participate in such medical, dental and other
benefit plans, programs or arrangements established by the Company from time to
time for similarly-situated executive employees, subject to the satisfaction of
any eligibility requirements.
(c)Vacation. You will be entitled to four (4) weeks of annual paid vacation in
accordance with the Company’s vacation policies in effect from time to time,
which may be taken at such times as you elect with due regard to the needs of
the Company.
(d)Reimbursement of Business and Other Allowances. Upon presentation of
appropriate documentation and subject to Section 11(c), you will be reimbursed
in accordance with the Company’s expense reimbursement policy as in effect from
time to time for all



--------------------------------------------------------------------------------

Ms. Cordova
September 1, 2020
Page 3
reasonable and necessary business expenses incurred in connection with the
performance of your duties and responsibilities hereunder.


6.Termination of Employment.
(a)At all times, your employment with the Company is “at-will,” which means that
employment with the Company may be terminated by the Company at any time with or
without Cause (as defined below) or by you at any time with or without Good
Reason (as defined below). For purposes of this Agreement, “Cause” shall mean a
determination by the Board that any of the following have occurred: (i) your
failure to follow the lawful and reasonable directives of the Company or the
Board; (ii) your material violation of any material Company policy, including
any provision of a Code of Conduct or Code of Ethics adopted by the Company;
(iii) your commission of any act of fraud, embezzlement, dishonesty or any other
willful or gross misconduct that in the reasonable judgment of the Board has
caused or is reasonably expected to result in material injury to the Company;
(iv) your unauthorized use or disclosure of any proprietary information or trade
secrets of any member of the Novocure Group or any other party to whom you owe
an obligation of nondisclosure as a result of your relationship with the Company
that in the reasonable judgment of the Board has caused or is reasonably
expected to result in material injury to the Company; (v) your conviction of, or
plea of guilty or “nolo contendere” to, a felony or misdemeanor (other than a
minor traffic offense); or (vi) your material breach of any of your obligations
under this Agreement or any written agreement between you and any member of the
Novocure Group. Except for any such event or condition which, but its nature,
cannot reasonably be expected to be cured, with respect to the events or
conditions described in clauses (i), (ii) or (vi), you shall have thirty (30)
days after receipt of written notice from the Company specifying the events or
conditions constituting Cause in reasonable detail within which to cure any
events or conditions constituting Cause, provided that the Company serves notice
of such events or conditions and intended termination within sixty (60) days of
the occurrence thereof, and such Cause shall not exist unless either you are not
entitled to notice under this sentence, or, if you are entitled to such notice,
you fail to cure such acts constituting Cause within such thirty (30)-day cure
period. Termination of your employment shall not be deemed to be for Cause
unless, prior to termination, the Company delivers to you copies of resolutions
duly adopted by the affirmative vote of not less than a majority of the Board
(after reasonable written notice is provided to you and you are given a
reasonable opportunity, together with counsel, to be heard before the Board),
finding that you have engaged in the conduct described in any of (i)-(vi) above.
(b)Subject to Sections 6(c), 6(d) and 11(c), upon termination of your employment
for any reason, the Company will have no obligations under this Agreement other
than to pay or provide you: (w) any unpaid Base Salary through the date of
termination, in a lump sum in cash within 30 days after the date of termination;
(x) payment in respect of your earned but unused vacation time through the date
of termination (but not in excess of one year’s vacation time, ignoring any
vacation carried over from prior years) in a lump sum in cash within 30 days
after the date of termination; (y) reimbursement for any unreimbursed expenses
reasonably incurred consistent with Novocure Group policies then in effect
through the date of



--------------------------------------------------------------------------------

Ms. Cordova
September 1, 2020
Page 4
termination, in a lump sum in cash within 30 days after the date of termination;
and (z) benefits in accordance with the terms of the applicable plans and
programs of the Company (collectively, including the timing of payment or
provision, the “Accrued Benefits”).
(c)In addition to the Accrued Benefits, upon a termination of your employment by
(i) the Company other than (A) for Cause or (B) as a result of your death or
Disability (as defined in the Plan) or (ii) you for Good Reason (a “Qualifying
Termination”), then, except as otherwise set forth in Section 6(d) below, and
subject to your timely execution and delivery to the Company of a release of
claims in substantially the form attached hereto as Exhibit A (the “Release”)
within twenty-one (21) days, or if required by law, forty-five (45) days,
following the date of the Qualifying Termination, and the expiration of the
seven (7)-day right of revocation with respect to the Release, the Company shall
provide you with the following: (I) an aggregate amount equal to seventy-five
percent (75%) of your annual Base Salary, at the level in effect as of the date
of the Qualifying Termination, payable in substantially equal installments in
accordance with the Company’s payroll practices over a period of nine (9) months
from the date of the Qualifying Termination and (II) provided you timely elect
and remain eligible for continuation coverage pursuant to Part 6 of Title I of
ERISA (“COBRA”), the Company shall pay or reimburse you an amount equal to the
full monthly premium for COBRA continuation coverage under the Company’s medical
plan as in effect as of the date of the Qualifying Termination with respect to
the level of coverage in effect for you and your eligible dependents as of such
date, on a monthly basis on the first business day of the calendar month next
following the calendar month in which the applicable COBRA premiums were paid
(the “COBRA Benefit”), with respect to the period from the date of the
Qualifying Termination until the earlier of (x) the date nine (9) months
following such date and (y) the date on which you accept employment from a third
party which third party employer provides to you comparable health and medical
benefits. Subject to Section 11(c) of this Agreement, the payments described in
this Section 6(c) will be paid or provided (or begin to be paid or provided) as
soon as administratively practicable after the Release becomes irrevocable (and
any amount which would have otherwise been paid prior to such date paid in a
lump sum at such time, and any remaining payments on the schedule described
above); provided that with respect to any such amounts that constitute
“nonqualified deferred compensation” subject to Section 409A (as defined below),
if the period during which you may consider and revoke the Release begins in one
taxable year and ends in a second taxable year, no such payments shall be made
until the second taxable year.
(d)In addition to the Accrued Benefits, upon a Qualifying Termination within
twelve (12) months following a Change in Control (as defined in the Plan), then,
in lieu of the payments and benefits under Section 6(c) above, and subject to
your timely execution and non-revocation of the Release within twenty-one (21)
days, or if required by law, forty-five (45) days, following the date of such
Qualifying Termination, and the expiration of the seven (7)-day right of
revocation with respect to the Release, the Company shall provide you with the
following: (I) an aggregate amount equal to one hundred fifty percent (150%) of
the sum of your annual Base Salary and your Target Bonus, at the levels in
effect as of the date of the Qualifying Termination, payable in substantially
equal installments in accordance with the Company’s payroll practices over a
period of eighteen (18) months from the date of the Qualifying Termination; (II)
the COBRA Benefit with respect to the period from the date of the Qualifying
Termination until the



--------------------------------------------------------------------------------

Ms. Cordova
September 1, 2020
Page 5
earlier of (x) the date twelve (12) months following such date and (y) the date
on which you accept employment from a third party which third party employer
provides to you comparable health and medical benefits; and (III) all stock
options or other equity or equity-based awards held by you that have not
previously become vested and (if applicable) exercisable as of the date of the
Qualifying Termination shall, upon such termination, become immediately and
fully vested and exercisable, without regard to the terms of any applicable
award agreement or plan document, and such awards shall otherwise continue to
apply on the same terms. Subject to Section 11(c) of this Agreement, the
payments described in this Section 6(d) will be paid or provided (or begin to be
paid or provided) as soon as administratively practicable after the Release
becomes irrevocable (and any amount which would have otherwise been paid prior
to such date paid in a lump sum at such time, and any remaining payments on the
schedule described above); provided that with respect to any such amounts that
constitute “nonqualified deferred compensation” subject to Section 409A (as
defined below), if the period during which you may consider and revoke the
Release begins in one taxable year and ends in a second taxable year, no such
payments shall be made until the second taxable year.
(e)For purposes of this Agreement, “Good Reason” shall mean that you have
complied with the “Good Reason Process” following the occurrence of any of the
following events: (i) the Company’s material failure to make any required
payment to you hereunder; (ii) the substantial diminution of your position,
reporting relationship, duties or responsibilities through no fault of your own;
(iii) a reduction in your Base Salary or Target Bonus of more than ten percent
(10%), unless such reduction is applied to all senior executives; (iv) a
requirement that you move your principal business location to one that would
increase your commute by more than thirty (30) miles from the location in effect
on the Effective Date; or (v) the Company’s willful breach of any of its
material obligations under any written agreement with you. For purposes of this
Agreement, “Good Reason Process” shall mean that (a) you notify the Company and
the Board in writing of the occurrence of the alleged Good Reason condition
within sixty (60) days of you becoming aware of the occurrence of such
condition; (b) the Company shall have a period of not less than thirty (30) days
following such notice (the “Cure Period”) to remedy the alleged condition,
during which time you cooperate in good faith with the Company’s efforts to
remedy the condition; (c) the alleged Good Reason condition is not remedied
during the Cure Period; and (d) you terminate your employment within sixty (60)
days after the end of the Cure Period. If the Company cures the alleged Good
Reason condition during the Cure Period in your reasonable good faith judgment,
Good Reason shall be deemed not to have occurred.
7.Covenants.
(a)Non-Competition. So long as you are employed by the Company under this
Agreement and for the nine (9)-month period following the termination of your
employment with the Company for any reason (the “Restricted Period”), you agree
that you will not, directly or indirectly, without the prior written consent of
the Company, engage in Competition with the Novocure Group. “Competition” means
participating, directly or indirectly, as an individual proprietor, partner,
stockholder, officer, employee, director, joint venturer, investor, lender,
consultant or in any other capacity whatsoever in any business or in the
development of any



--------------------------------------------------------------------------------

Ms. Cordova
September 1, 2020
Page 6
business if (A) such business competes or would compete with the business of the
Novocure Group (it being understood that the business of the Novocure Group is
the development and commercialization of its proprietary tumor treating fields
(TTF) therapy for the treatment of solid tumor cancers (the “Business”)) and (B)
your activities related to such business would create the opportunity for you to
use confidential and proprietary information of the Novocure Group in connection
with any other product being developed, manufactured, supplied or sold by any
such business or business under development that competes with or upon
introduction of a product would compete with the Business. For the avoidance of
doubt and by way of example, the foregoing restrictions would not preclude you
from being employed by a pharmaceutical company during the Restricted Period to
the extent that your activities at such pharmaceutical company would not be
directly related to the development, marketing or sale of products that are
directly competitive with the Business. Notwithstanding the foregoing, nothing
contained in this Section 7(a) shall prohibit you from (i) investing, as a
passive investor, in any publicly held company provided that your beneficial
ownership of any class of such publicly held company’s securities does not
exceed one percent (1%) of the outstanding securities of such class, or (ii)
with the consent of the Board, entering the employ of any academic institution
or governmental or regulatory instrumentality of any country or any domestic or
foreign state, county, city or political subdivision.
(b)Confidentiality. You agree that you will not, directly or indirectly, use,
make available, sell, disclose or otherwise communicate to any person or entity,
other than in the course of your assigned duties hereunder and for the benefit
of the Novocure Group, either while you are employed by the Company hereunder or
at any time thereafter, any business and technical information or trade secrets,
nonpublic, proprietary or confidential information, knowledge or data relating
to the Novocure Group, whether the foregoing will have been obtained by you
during your employment or otherwise. The foregoing will not apply to information
that (i) was known to the public prior to its disclosure to you; (ii) becomes
generally known to the public or in the industry subsequent to disclosure to you
through no wrongful act by you or any of your representatives; or (iii) you are
required to disclose by applicable law, regulation or legal process (provided
that you provide the Company with prior notice of the contemplated disclosure
and cooperate with the Company in seeking a protective order or other
appropriate protection of such information). Notwithstanding the foregoing or
any other provision in this Agreement or otherwise, nothing herein shall
prohibit you from reporting possible violations of federal or state law or
regulation to any governmental agency or entity or self-regulatory organization
including but not limited to the Department of Justice, the Securities and
Exchange Commission, Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation (it being understood that you do not need the Company’s
prior authorization to make any such reports or disclosures and you are not
required to notify the Company that you have made such reports or disclosures).
(c)Non-Solicitation of Customers. You agree that during the Restricted Period,
you will not, directly or indirectly, solicit or influence, or attempt to
solicit or influence, customers of the Novocure Group to purchase goods or
services then sold by the Novocure Group from any other person or entity.



--------------------------------------------------------------------------------

Ms. Cordova
September 1, 2020
Page 7
(d)Non-Solicitation of Suppliers. You agree that during the Restricted Period,
you will not, directly or indirectly, solicit or influence, or attempt to
solicit or influence, the Novocure Group’s suppliers to provide goods or
services then provided to the Novocure Group to any other person or entity in
Competition with the Novocure Group.
(e)Non-Solicitation of Employees. You recognize that you will possess
confidential information about other employees of the Novocure Group relating to
their education, experience, skills, abilities, compensation and benefits, and
inter-personal relationships with customers of the Novocure Group. You recognize
that the information you possess and will possess about these other employees is
not generally known, is of substantial value to the Novocure Group in developing
its business and in securing and retaining customers, and has been and will be
acquired by you because of your business position with the Novocure Group. You
agree that, during the Restricted Period, you will not (x) directly or
indirectly, individually or on behalf of any other person or entity solicit or
recruit any employee of the Novocure Group to leave such employment for the
purpose of being employed by, or rendering services to, you or any person or
entity unaffiliated with the Novocure Group, or (y) convey any such confidential
information or trade secrets about other employees of the Novocure Group to any
person or entity other than in the course of your assigned duties hereunder and
for the benefit of the Novocure Group or as otherwise required by law or
judicial or administrative process.
(f)Non-Disparagement. You and the Novocure Group agree that neither will, nor
induce others to, Disparage the Novocure Group or any of their past or present
officers, directors, employees or products, or you. “Disparage” will mean you or
any Novocure Group officer or director making comments or statements to the
press, the Novocure Group’s employees or any individual or entity with whom the
Novocure Group has a business relationship, or any prospective new employer of
yours, that would adversely affect in any manner: (i) the conduct of the
business of the Novocure Group (including, without limitation, any products or
business plans or prospects); or (ii) the business reputation of the Novocure
Group, or any of its products, or its past or present officers, directors,
employees, stockholders and affiliates, or you. Nothing in this Section 7(f)
shall prevent you or representatives of the Novocure Group from (x) pleading or
testifying, to the extent that he or she reasonably believes such pleadings or
testimony to be true, in any legal or administrative proceeding if such
testimony is compelled or requested, (y) from otherwise complying with legal
requirements, or (z) your making any truthful and normal competitive comments
and statements that do not violate Section 7 of this Agreement or, directly or
indirectly, mention the Novocure Group or any of its executives or officers and
are not directed at customers or employees of the Novocure Group.
(g)Inventions.
(i)You acknowledge and agree that all trade secrets, works, concepts, drawings,
materials, documentation, procedures, diagrams, specifications, models,
processes, formulae, data, programs, knowhow, designs, techniques, ideas,
methods, inventions, discoveries, improvements, work products or developments or
other works of authorship (“Inventions”), whether patentable or unpatentable,
(x) that relate to your



--------------------------------------------------------------------------------

Ms. Cordova
September 1, 2020
Page 8
work with the Company or any other member of the Novocure Group, made, developed
or conceived by you, solely or jointly with others or with the use of any of the
Novocure Group’s equipment, supplies, facilities or trade secrets or (y)
suggested by any work that you perform in connection with the Novocure Group,
either while performing your duties with the Novocure Group or on your own time,
but only insofar as the Inventions are related to your work as an employee of
the Company or the Novocure Group, will belong exclusively to the Company (or
its designee and assigns, including without limitation the Parent), whether or
not patent applications are filed thereon. You will keep full and complete
written records (the “Records”), in the manner prescribed by the Company, of all
Inventions, and will promptly disclose all Inventions completely and in writing
to the Company. The Records will be the sole and exclusive property of the
Company (or its designee and assigns, including without limitation the Parent),
and you will surrender them upon the termination of your employment, or upon the
Company’s request. You do hereby assign to the Company (and its designees and
assigns) the Inventions, including all rights in and to patents and other
intellectual property rights that may issue thereon in any and all countries,
whether during or subsequent to the term of this Agreement, together with the
right to file, in your name or in the name of the Company (or its designee),
applications for patents and equivalent rights (the “Applications”). You will,
at any time during and subsequent to the term of this Agreement, make such
Applications, sign such papers, take all rightful oaths, and perform all acts as
may be requested from time to time by the Company with respect to the Inventions
and the underlying intellectual property. You will also execute assignments to
the Company (or its designee or assigns) of the Applications, and give the
Company and its attorneys all reasonable assistance (including the giving of
testimony) to obtain the Inventions and the underlying intellectual property for
its benefit, all without additional compensation to you from the Company, but
entirely at the Company’s expense.
(ii)In addition, the Inventions will be deemed “work made for hire,” as such
term is defined under the copyright law of the United States, on behalf of the
Company and you agree that the Company (or its designees or assigns) will be the
sole owner of the Inventions, and all underlying rights therein, in all media
now known or hereinafter devised, throughout the universe and in perpetuity
without any further obligations or compensation to you. If the Inventions, or
any portion thereof, are deemed not to be “work made for hire,” you hereby
irrevocably convey, transfer, assign and deliver to the Company (or its
designees or assigns), all rights, titles and interests in all media now known
or hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions and the underlying intellectual property, including without
limitation, (A) all of your rights, titles and interests in the copyrights (and
all renewals, revivals and extensions thereof) related to the Inventions and the
underlying intellectual property; (B) all rights of any kind or any nature now
or hereafter recognized, including without limitation, the unrestricted right to
make modifications, adaptations and revisions to the Inventions, to exploit and
allow others to exploit the Inventions and the underlying intellectual property;
and (C) all rights to sue at law or in equity for any infringement, or other
unauthorized use or conduct in derogation of the Inventions, known or unknown,
prior to the date hereof, including without limitation the right to receive all
proceeds and



--------------------------------------------------------------------------------

Ms. Cordova
September 1, 2020
Page 9
damages therefrom. In addition, you hereby waive any so-called “moral rights”
with respect to the Inventions. You hereby waive any and all currently existing
and future monetary rights in and to the Inventions and all patents and other
intellectual property rights that may issue thereon, including, without
limitation, any rights that would otherwise accrue to your benefit by virtue of
you being an employee of or other service provider to the Company.
(iii)To the extent that you are unable to assign any of your right, title or
interest in any Invention under applicable law, for any such Invention and the
underlying intellectual property rights, you hereby grant to the Company (or its
designees or assigns) an exclusive, irrevocable, perpetual, transferable,
worldwide, fully paid license to such Invention and the underlying intellectual
property, with the right to sublicense, use, modify, create derivative works and
otherwise fully exploit such Invention and the underlying intellectual property,
to assign this license and to exercise all rights and incidents of ownership of
the Invention.
(iv)To the extent that any of the Inventions are derived by, or require use by
the Company of, any works, Inventions, or other intellectual property rights
that you own, which are not assigned hereby, you hereby grant to the Company an
irrevocable, perpetual, transferable, worldwide, non-exclusive, royalty free
license, with the right to sublicense, use, modify and create derivative works
using such works, Inventions or other intellectual property rights, but only to
the extent necessary to permit the Company (or its designees or assigns) to
fully realize their ownership rights in the Inventions.
(h)Cooperation. Upon the receipt of notice from the Company (including outside
counsel), you agree that while employed by the Company or any member of the
Novocure Group and for a reasonable period thereafter, you will respond and
provide information with regard to matters in which you have knowledge as a
result of your employment with the Company, and will provide reasonable
assistance to the Novocure Group and its representatives in defense of any
claims that may be made against the Novocure Group, and will assist the Novocure
Group in the prosecution of any claims that may be made by the Novocure Group,
to the extent that such claims may relate to the period of your employment with
the Company (or any predecessor) and were within your knowledge. You agree to
promptly inform the Company if you become aware of any lawsuits involving such
claims that may be filed or threatened against the Novocure Group. You also
agree to promptly inform the Company (to the extent you are legally permitted to
do so) if you are asked to assist in any investigation of the Novocure Group (or
their actions), regardless of whether a lawsuit or other proceeding has then
been filed against the Novocure Group with respect to such investigation, and
will not do so unless legally required. Subject to any customary and reasonable
limitations as may be set forth in any other written agreement between you and
any member of the Novocure Group, the Company will reimburse you for
pre-approved out-of-pocket expenses incurred in connection with such
cooperation.
(i)Return of Property. On the date of the termination of your employment with
the Company for any reason (or at any time prior thereto at the Company’s
request), you



--------------------------------------------------------------------------------

Ms. Cordova
September 1, 2020
Page 10
will return all property belonging to the Novocure Group (including, but not
limited to, any Novocure Group provided laptops, computers, cell phones,
wireless electronic mail devices or other equipment, or documents and property
belonging to the Novocure Group, but not your personal rolodex to the extent it
contains only contact information).
(j)Injunctive Relief. It is further expressly agreed that the Company will or
would suffer irreparable injury if you were to violate the provisions of this
Section 7 and that the Novocure Group would by reason of such violation be
entitled to injunctive relief in a court of appropriate jurisdiction and you
further consent and stipulate to the entry of such injunctive relief in such
court prohibiting you from violating the provisions of this Section 7.
(k)Survival of Provisions. The obligations contained in this Section 7 will
survive the termination of your employment with the Company or any member of the
Novocure Group and will be fully enforceable thereafter. If it is determined by
a court of competent jurisdiction in any state that any restriction in this
Section 7 is excessive in duration or scope or extends for too long a period of
time or over too great a range of activities or in too broad a geographic area
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state or jurisdiction.
8.Representation. You represent and warrant that your execution and delivery of
this Agreement and your performing the contemplated services does not and will
not conflict with or result in any breach or default under any agreement,
contract or arrangement which you are a party to or violate any other legal
restriction, nor will any member of the Novocure Group knowingly request or
require you to take any action that would violate any prior agreement, contract
or arrangement of which the Company has been made aware on or prior to the date
of this Agreement.
9.Assignment. Notwithstanding anything else herein, this Agreement is personal
to you and neither the Agreement nor any rights hereunder may be assigned by
you. The Company may assign the Agreement to an affiliate or to any acquiror of
all or substantially all of the assets of the Company or otherwise to any person
in connection with a Change in Control. This Agreement will inure to the benefit
of and be binding upon the personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees and
permitted assignees of the parties.
10.Arbitration. You agree that all disputes and controversies arising under or
in connection with this Agreement, other than seeking injunctive or other
equitable relief under Section 7(j), will be settled by arbitration conducted
before one (1) arbitrator mutually agreed to by the Company and you, sitting in
New York, New York or such other location agreed to by you and the Company, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association then in effect; provided, however, that if
the Company and you are unable to agree on a single arbitrator within thirty
(30) days of the demand by another party for arbitration, an arbitrator will be
designated by the New York Office of the American Arbitration Association. The
determination of the arbitrator will be final and binding



--------------------------------------------------------------------------------

Ms. Cordova
September 1, 2020
Page 11
on you and the Novocure Group. Judgment may be entered on the award of the
arbitrator in any court having proper jurisdiction. Each party will bear their
own expenses of such arbitration.
11.Taxes.
(a)Withholding Taxes. The Company may withhold from any and all amounts payable
to you such federal, state and local taxes as may be required to be withheld
pursuant to any applicable laws or regulations.
(b)Parachute Payments. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that receipt of all
payments or distributions by the Company or its affiliates in the nature of
compensation to or for your benefit, whether paid or payable pursuant to this
Agreement or otherwise, would subject you to the excise tax under Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”), the amount of
“parachute payments” (within the meaning of Section 280G of the Code) paid or
payable pursuant to this Agreement (the “Agreement Payments”) shall be reduced
to the greatest amount of Agreement Payments that can be paid that would not
result in the imposition of the excise tax under Section 4999 of the Code (the
“Reduced Amount”) only if it is determined that you would be better-off, on a
net after-tax basis, if the Agreement Payments were reduced to the Reduced
Amount. All determinations required to be made under this Section 11(b) shall be
made by an independent accounting firm (the “Accounting Firm”), and all fees and
expenses of the Accounting firm shall be borne solely by the Company. The
Accounting Firm shall provide detailed supporting calculations to both the
Company and to you, and absent manifest error, shall be binding upon the Company
and you.
(c)Code Section 409A.
(i)The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Section 409A of the Code and the regulations and
guidance promulgated thereunder (collectively, “Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith or exempt therefrom. For purposes of Section 409A, your
right to receive any installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.
(ii)A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” If you are deemed on the date of termination to be a “specified
employee” within the meaning of that term under Section 409A(a)(2)(B), then with
regard to any payment or the provision of any



--------------------------------------------------------------------------------

Ms. Cordova
September 1, 2020
Page 12
benefit that is specified herein as subject to this Section or is otherwise
considered “deferred compensation” under Section 409A (whether under this
Agreement, any other plan, program, payroll practice or any equity grant) and is
due upon your separation from service, such payment or benefit shall not be made
or provided until the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of your “separation from service,” and
(B) the date of your death (the “Delay Period”) and this Agreement and each such
plan, program, payroll practice or equity grant shall hereby be deemed amended
accordingly. Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 11(c) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to you in a lump sum on the first business day of the
Delay Period, and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.
(iii)All expenses or other reimbursements paid pursuant to Sections 5(b) or 5(d)
hereof or otherwise hereunder that are taxable income to you shall in no event
be paid later than the end of the calendar year next following the calendar year
in which you incur such expense or pays such related tax. With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, of in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of your taxable year
following the taxable year in which the expense occurred.
12.Governing Law. This Agreement will be governed by, and construed under and in
accordance with, the internal laws of the State of New York, without reference
to rules relating to conflicts of laws.
13.Entire Agreement; Amendments. This Agreement and the agreements referenced
herein contain the entire agreement of the parties relating to the subject
matter hereof, and supersede in their entirety any and all prior agreements,
understandings or representations relating to the subject matter hereof, and
upon the Effective Date, this Agreement shall supersede the Prior Agreement in
its entirety. No amendments, alterations or modifications of this Agreement will
be valid unless made in writing and signed by the parties hereto. To the extent
implied herein, the applicable provisions of this Agreement shall survive any
termination of your employment.
14.Section Headings. The section headings used in this Agreement are included
solely for convenience and will not affect, or be used in connection with, the
interpretation of this Agreement.



--------------------------------------------------------------------------------

Ms. Cordova
September 1, 2020
Page 13
15.Severability; Waiver. The provisions of this Agreement will be deemed
severable and the invalidity of unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof. No failure
to exercise, delay in exercising, or single or partial exercise of any right,
power or remedy by either party, and no course of dealing between the parties,
shall constitute a waiver of, or shall preclude any other or further exercise
of, any right, power or remedy.
16.Counterparts. This Agreement may be executed in several counterparts
(including via facsimile), each of which will be deemed to be an original but
all of which together will constitute one and the same instruments.
17.Compensation Recovery. Any amounts paid pursuant to this Agreement shall be
subject to recoupment in accordance with any clawback policy that Parent and/or
the Company has adopted, adopts or is otherwise required by law to adopt,
whether pursuant to the listing standards of any national securities exchange or
association on which the Parent’s securities are listed, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and/or other applicable law.
18.Notices. All notices, consents or other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been duly given when delivered personally or one business day after being sent
by a nationally recognized overnight delivery service, charges prepaid. Notices
also may be given by facsimile or electronically via PDF and shall be effective
on the date transmitted if confirmed within 48 hours thereafter by a signed
original sent in the manner provided in the preceding sentence. Notice to you
shall be sent to your most recent address on file with the Company. Notice to
the Company shall be sent to its address set forth on the first page hereto.
Either party may change its address for notice and the address to which copies
must be sent by giving notice of the new addresses to the other party in
accordance with this Section 18, provided, however, that any such change of
address notice shall not be effective unless and until received.
19.Indemnification; Directors and Officers Liability Insurance. In addition to
any rights to indemnification to which you may be entitled under the Company’s
and/or Parent’s governing documents or other agreement, the Company and/or
Parent (as applicable) shall indemnify you at all times during and after your
employment terminates for any reason to the maximum extent permitted under
applicable law, including its provisions regarding advancement of costs and
attorneys’ fees, in connection with any action, suit, investigation or
proceeding based in whole or in part upon your actions, inaction, or status as
an employee, officer, or director of any member of the Novocure Group, except to
the extent it is finally determined by a court of competent jurisdiction that
you are either not entitled to indemnification hereunder or otherwise or that
any such action or inaction by you that gave rise to any such action, suit,
investigation or proceeding arose out of your own gross negligence, willful
misconduct or fraud. The Company and/or Parent shall maintain directors and
officers liability insurance in commercially reasonable amounts (as reasonably
determined by the Board or the Parent Board (as applicable)), and you shall be
covered under such insurance to the same extent as any other



--------------------------------------------------------------------------------

Ms. Cordova
September 1, 2020
Page 14
senior executives of the Company and/or the Novocure Group, both during
employment and thereafter while potential liability exists.
[Remainder of page intentionally blank]




--------------------------------------------------------------------------------







We hope that you find the foregoing terms and conditions acceptable. You may
indicate your agreement with the terms and conditions set forth in this
Agreement by signing the enclosed duplicate original of this Agreement and
returning it to me.
We look forward to your employment with the Company.
Very truly yours,
NOVOCURE USA LLC
By: /s/ Asaf Danziger 
Name: Asaf Danziger
Title: CEO
Dated: August 12, 2020
Accepted and Agreed:
/s/ Ashley Cordova 
Ashley Cordova
Dated: August 12, 2020








--------------------------------------------------------------------------------

image011.jpg [image011.jpg]




1.
RELEASE AGREEMENT
This RELEASE AGREEMENT (“Agreement”) made this [ ], [ ] (the “Effective Date”),
between Novocure USA LLC (including its successors and assigns, the “Company”),
and Ashley Cordova (the “Executive”).
a.Release.
i.In consideration of the amounts to be paid by the Company pursuant to the
employment letter agreement, effective as of September 1, 2020 (the “Employment
Agreement”), Executive, on behalf of himself and his heirs, executors, devisees,
successors and assigns, knowingly and voluntarily releases, remises, and forever
discharges the Company and its parent company, subsidiaries and affiliates,
together with each of their current and former principals, officers, directors,
shareholders, agents, representatives and employees, and each of their heirs,
executors, successors and assigns (collectively, the “Releasees”), from any and
all debts, demands, actions, causes of action, accounts, covenants, contracts,
agreements, claims, damages, omissions, promises, and any and all claims and
liabilities whatsoever, of every name and nature, known or unknown, suspected or
unsuspected, both in law and equity (“Claims”), which Executive ever had, now
has, or may hereafter claim to have against the Releasees by reason of any
matter or cause whatsoever arising from the beginning of time to the time he
signs this Agreement arising out of his employment by, or termination from
employment by, the Company or the Novocure Group (the “General Release”).
References herein to the “Novocure Group” shall mean and refer to, collectively,
the Company, Novocure Limited, a Jersey (Channel Islands) corporation, and their
respective direct and indirect subsidiaries and affiliates. This General Release
of Claims shall apply to any Claim of any type, including, without limitation,
any and all Claims of any type that Executive may have arising under the common
law, under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Older Workers Benefit Protection Act, the Americans With Disabilities
Act of 1967, the Family and Medical Leave Act of 1993, the Employee Retirement
Income Security Act of 1974, the Sarbanes-Oxley Act of 2002, each as amended,
and any other federal, state or local statutes, regulations, ordinances or
common law, or under any policy, agreement, contract, understanding or promise,
written or oral, formal or informal, between any of the Releasees and Executive
and shall further apply, without limitation, to any and all Claims in connection
with, related to or arising out of Executive’s employment relationship, or the
termination of his employment, with the Company.
ii.For the purpose of implementing a full and complete release, Executive
understands and agrees that this Agreement is intended to include all claims, if
any, which Executive or his heirs, executors, devisees, successors and assigns
may have and which Executive does not now know or suspect to exist in his favor
against the Releasees, from the beginning of time until the time he signs this
Agreement, and this Agreement extinguishes those claims.
iii.In consideration of the promises of the Company set forth in the Employment
Agreement, Executive hereby releases and discharges the Releasees from any and
all Claims that



--------------------------------------------------------------------------------



Executive may have against the Releasees arising under the Age Discrimination
Employment Act of 1967, as amended, and the applicable rules and regulations
promulgated thereunder (“ADEA”). Executive acknowledges that he understands that
the ADEA is a federal statute that prohibits discrimination on the basis of age
in employment, benefits and benefit plans. Executive also understands that, by
signing this Agreement, he is waiving all Claims against any and all of the
Releasees.
iv.Except as provided in Section 6 of the Employment Agreement, Executive
acknowledges and agrees that the Company has fully satisfied any and all
obligations owed to him arising out of his employment with or termination from
the Company, and no further sums or benefits are owed to him by the Company or
by any of the other Releasees at any time.
v.Excluded from this General Release are any claims which cannot be waived by
law in a private agreement between employer and employee, including but not
limited to, the right to enforce this Agreement or the Employment Agreement and
recover for any breach of it and the right to file a charge with or participate
in an investigation conducted by the Equal Employment Opportunity Commission
(“EEOC”) or state or local fair employment practices agency. Executive, however,
waives any right to any monetary recovery or other relief should the EEOC or any
other agency pursue a claim on his behalf. Additionally, this General Release
does not waive any right Executive may have (i) to accrued and vested benefits
or benefits otherwise due (other than severance, termination or change in
control benefits) under any employee benefit plan of the Company or (ii) to
coverage and/or indemnification by the Company pursuant to any directors’ and
officers’ liability insurance coverage of the Company or pursuant to the
organizational or governance documents of the Company.
b.Consultation with Attorney; Voluntary Agreement. The Company advises Executive
to consult with an attorney of his choosing prior to signing this Agreement.
Executive understands and agrees that he has the right and has been given the
opportunity to review this Agreement and, specifically, the General Release in
Section 1 above, with an attorney. Executive also understands and agrees that he
is under no obligation to consent to the General Release set forth in Section 1
above. Executive acknowledges and agrees that the payments to be made to
Executive pursuant to the Employment Agreement are sufficient consideration to
require him to abide with his obligations under this Agreement, including but
not limited to the General Release set forth in Section 1. Executive represents
that he has read this Agreement, including the General Release set forth in
Section 1, and understands its terms and that he enters into this Agreement
freely, voluntarily, and without coercion.
c.Effective Date; Revocation. Executive acknowledges and represents that he has
been given [twenty-one (21)/forty-five (45)]1 days during which to review and
consider the provisions of this Agreement and, specifically, the General Release
set forth in Section 1 above. Executive further acknowledges and represents that
he has been advised by the Company that he has the right to revoke this
Agreement for a period of seven (7) days after signing it. Executive
acknowledges and agrees that, if he wishes to revoke this Agreement, he must do
so in a writing, signed by him and received by the Company no later than 5:00
p.m. Eastern Time on the

1 Consideration period to be determined at time of termination.



--------------------------------------------------------------------------------



seventh (7th) day of the revocation period. If no such revocation occurs, the
General Release and this Agreement shall become effective on the eighth (8th)
day following his execution of this Agreement.
d.Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby.
e.Governing Law. This Agreement and any other document or instrument delivered
pursuant hereto, and all claims or causes of action that may be based upon,
arise out of or relate to this Agreement will be governed by, and construed
under and in accordance with, the internal laws of the State of New York,
without reference to rules relating to conflicts of laws.
f.Entire Agreement. This Agreement, the Employment Agreement and the other
agreements referred to in the Employment Agreement constitute the entire
agreement and understanding of the parties with respect to the subject matter
herein and supersedes all prior agreements, arrangements and understandings,
written or oral, between the parties. Executive acknowledges and agrees that he
is not relying on any representations or promises by any representative of the
Company concerning the meaning of any aspect of this Agreement.
g.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.
NOVOCURE USA LLC
By:  
Name:
Title:
EXECUTIVE
By:  
Name: Ashley Cordova
Dated:



